DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 8 - 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seregin et al (US 2017/0272759, hereafter Seregin).

As per claim 1, Seregin discloses an encoder, comprising:
circuitry; and
a memory connected to the circuitry, wherein, in operation, the circuitry:
performs a determination process of enabling or disabling a position dependent intra prediction combination (PDPC) process which is a process of determining a plurality of predicted values of a pixel in a current picture to be encoded, on a block-by- block basis based on availability of at least one reference pixel among a plurality of reference pixels (¶ 105),
the determination process being performed by (i) generating the plurality of predicted values of the pixel, using a plurality of reference pixels in the current picture, and (ii) regardless of a shape of a current block to be processed, filtering the plurality of predicted values based on a position of the pixel, using as inputs coordinates of a pixel located at an upper-left of the current block, a width and a height of each of the plurality of reference pixels, and a kind of an intra prediction mode (¶ 105 and 119),
wherein (i) when a result of the determination process indicates that the at least one reference pixel is available, the circuitry enables the PDPC process on the block-by-block basis, and (ii) when a result of the determination process indicates that the at 
As per claim 2, Seregin discloses the encoder according to claim 1, wherein when at least one prediction mode among Planar intra prediction mode, DC intra prediction mode, and CCLM intra prediction mode is used to calculate the predicted values of the pixel in the current block to be processed in the current picture, the circuitry determines the 2availability of the at least one reference pixel which is located left of and above the current block, and determines whether the filtering is to be applied to the process of determining the predicted value (¶ 69 and 134).
As per claim 3, Seregin discloses the encoder according to claim 2, wherein when a vertical intra prediction direction is used to calculate the predicted value of the pixel in the current block, the circuitry determines availability of a reference pixel which is located left of the current block, and determines whether the filtering is to be applied to the process of determining the predicted value (¶ 85, 121, 122).
As per claim 4, Seregin discloses the encoder according to claim 2, wherein when a horizontal intra prediction direction is used to calculate the predicted value of the pixel in the current block, the circuitry determines availability of a reference pixel which is located above the current block, and determines whether the filtering is to be applied to the process of determining the predicted value (¶ 85, 121, 122).
Regarding claim 8, arguments analogous to those presented for claim 1 are applicable for claim 8.
Regarding claim 9, arguments analogous to those presented for claim 2 are applicable for claim 9.
claim 10, arguments analogous to those presented for claim 3 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 4 are applicable for claim 11.
Regarding claim 15, arguments analogous to those presented for claim 1 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 2 are applicable for claim 16.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 2020/0007860, hereafter Zhao) in view of Jang et al (US 2019/0174128, hereafter Jang).
As per claim 17, Zhao discloses an encoder, comprising:
circuitry; and a memory connected to the circuitry, wherein, in operation, the circuitry: generates a plurality of predicted values of a current block in a current picture, using a plurality of reference pixels in the current picture; and disables a wide angle intra prediction based on availability of at least one reference pixel among the plurality of reference pixels (¶ 105).
However, Zhao does not explicitly teach 5wherein (i) when a width of the current block is greater than a height of the current block, the at least one reference pixel is located above right of the current block, and (ii) when the height of the current block is greater than the width of the current block, the at least one reference pixel is located bottom left of the current block.
In the same field of endeavor, Jang teaches wherein (i) when a width of the current block is greater than a height of the current block, the at least one reference pixel is located above right of the current block, and (ii) when the height of the current block is greater than the width of the current block, the at least one reference pixel is located bottom left of the current block (¶ 281 - 286).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively to modify the invention of Zhao in view of Jang.  The advantage is improving image compression.
Regarding claim 18, arguments analogous to those presented for claim 17 are applicable for claim 18.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487